Exhibit 10.30

 

AMENDMENT TO SECURED CONVERTIBLE DEBENTURES

 

THIS AMENDMENT TO SECURED CONVERTIBLE DEBENTURES (the “Amendment”) is made as of
March 1, 2004, by and between AEROGEN, INC., a Delaware corporation (the
“Borrower”) and SF CAPITAL PARTNERS, LTD., or its registered assigns (the
“Holder”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Debenture and Purchase Agreement (each as
defined below);

 

WHEREAS, the Borrower issued that certain Secured Convertible Debenture dated
September 9, 2003, as amended on January 7, 2004 and January 20, 2004 (the
“First Debenture”) and that certain Secured Convertible Debenture dated November
3, 2003 (the “Second Debenture”, together with the First Debenture, the
“Debentures”) to the Holder, and warrants dated September 9, 2003 and November
3, 2003 (together, the “Warrants”) pursuant to that certain Loan and Securities
Purchase Agreement, dated as of September 9, 2003, as amended by those certain
Amendments dated January 7, 2004 and January 20, 2004, respectively, executed by
and between the Borrower and the Holder (as so amended, the “Purchase
Agreement”);

 

WHEREAS, the Borrower is in the process of selling and issuing shares of the
Company’s Series A-1 Preferred Stock (the “Preferred Stock”) and warrants to
purchase shares of Common Stock (the “Warrants”) (the “Private Placement”) on
the terms and conditions set forth in that certain Purchase Agreement by and
among the Borrower and the investors named therein, and attached as Exhibit A
hereto (the “Private Placement Purchase Agreement”);

 

WHEREAS, in order to effect the Private Placement, the Borrower has requested
that the Holder  consent to extend the maturity date of the Debentures to June
1, 2004, and the Holder is willing to so consent, based on the representations,
and subject to the terms and conditions, set forth in this Amendment;

 

NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound, each of the Borrower and the Holder agree as follows:

 

1.             Amendment.  The Debentures and Purchase Agreement are amended as
follows:

 

1.1          The Maturity Date of the Debentures is amended from March 1, 2004
to June 1, 2004.

 

1.2          The reference to March 1, 2004 in the definition of “Debenture” in
Section 1.1 of the  Purchase Agreement, as amended, shall now be June 1, 2004.

 

2.             Waiver.  Holder waives any default or breach by Borrower of the
Debentures, Purchase Agreement or related agreements for failure to repay the
Debentures prior to this Amendment.

 

3.             Interest.  Interest on the Debentures will continue to accrue
through June 1, 2004.

 

4.             Termination.        This Amendment will be null and void if the
First Closing (as defined in the Private Placement Purchase Agreement) of the
Private Placement has not closed on the terms and conditions set forth in the
Private Placement Purchase Agreement by March 23, 2004.

 

5.             Counterpart.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT as of the
date set forth in the first paragraph hereof.

 

 

BORROWER:

HOLDER:

 

 

AEROGEN, INC.

SF CAPITAL PARTNERS, LTD.

 

 

 

 

 

By:

  /s/ Robert S. Breuil

 

By:

  /s/ Brian Davidson

 

 

  Robert S. Breuil

 

 

  Brian Davidson

 

 

  Chief Financial Officer

 

 

  Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRIVATE PLACEMENT PURCHASE AGREEMNT

 

[Filed separately as Exhibit 10.24 of the Company's Current Report
on Form 8-K, filed on March 26, 2004.]

 

--------------------------------------------------------------------------------